NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10259

                Plaintiff-Appellee,             D.C. No. 1:18-cr-00065-HG-1

 v.

KYLE CROSS,                                     MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Helen W. Gillmor, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Kyle Cross appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction

under 28 U.S.C. § 1291, and we vacate and remand.

      Cross primarily contends that the district court applied the wrong legal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
standard by deferring to U.S.S.G. § 1B1.13 as an applicable policy statement.

After the district court’s decision denying relief and the parties’ briefing on appeal,

this court held that the current version of U.S.S.G. § 1B1.13 is not binding as

applied to § 3582(c)(1)(A) motions brought by prisoners. See United States v.

Aruda, 993 F.3d 797, 802 (9th Cir. 2021) (“The Sentencing Commission’s

statements in U.S.S.G. § 1B1.13 may inform a district court’s discretion for

§ 3582(c)(1)(A) motions filed by a defendant, but they are not binding.”). Because

it is unclear whether the district court treated U.S.S.G. § 1B1.13 as binding in this

case, we vacate and remand so that the district court can reassess Cross’s motion

for compassionate release under the standard set forth in Aruda. See id.

      We offer no views as to the merits of Cross’s § 3582(c)(1)(A)(i) motion, and

we need not reach his remaining arguments on appeal.

      VACATED and REMANDED.




                                           2                                    20-10259